Title: From George Washington to Henry Dimler, 15 July 1783
From: Washington, George
To: Dimler, Henry


                        
                            Sir
                             15 July 1783
                        
                        You are to take under your charge the Servants & Horses belonging to myself & Suite which
                            will be committed to you, and proceed directly with them to Albany—You will there make provision for the Servants
                            & Horses until my arrival, and without loss of time wait upon General Schuyler for his advise &
                            information, as to the best Mode of effecting your principal business, which is to procure & transport three light
                            Boats to Lake George—The Commanding Officer at Saratoga will lend you any Assistance in his power, and I rely upon your
                            assiduity and exertion that the Boats will be in readiness so that we may not be delayed one moment at the Lake for want
                            of the Means of conveyance—Given at Head Quarters The 15th July 1783.

                    